IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44055

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 668
                                                )
       Plaintiff-Respondent,                    )   Filed: September 2, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
JOLENE MARIE CARUSO,                            )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Order denying Idaho Criminal Rule 35 motion for reduction of sentence,
       affirmed.

       Eric D. Fredericksen, Interim State Appellate Public Defender; Brian R. Dickson,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Jolene Marie Caruso pled guilty to grand theft, Idaho Code §§ 18-2403(1), 18-
2407(1)(b). In exchange for her guilty plea, an additional charge was dismissed. The district
court imposed a unified sentence of ten years, with a minimum period of confinement of two
years, and retained jurisdiction. Following the period of retained jurisdiction, the district court
suspended Caruso’s sentence and placed her on supervised probation. Subsequently, Caruso was
found to have violated the terms of the probation, and the district court consequently revoked
probation, ordered execution of the original sentence, and retained jurisdiction a second time.
Following the second period of retained jurisdiction, the district court suspended Caruso’s

                                                1
sentence and again placed her on supervised probation.        Caruso admitted to violating her
probation and, at the disposition hearing, she made an oral Idaho Criminal Rule 35 motion for
reduction of her sentence, which the district court denied. Caruso appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Caruso’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Caruso’s
Rule 35 motion is affirmed.




                                                2